Citation Nr: 1707895	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 0 percent for left ear hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The issue of entitlement to an increased rating for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran has a diagnosed PTSD disability related to a corroborated stressor.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association.  38 C.F.R. § § 3.304(f), 4.125 (a) (2016).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2016).  Participation in combat, a determination made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6527 (2000); Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264 (2004).  

If a Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to a fear of hostile military or terrorist activity, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and the testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The Veteran is seeking service connection for PTSD which he attributes to a specific incident in service.  The Veteran has consistently reported that, while serving aboard the USS Fort McHenry, he left a plastic bucket filled with paint on an exhaust manifold on the engine which subsequently caught fire.  He indicated that he was unharmed in the fire, other than some singed hair, as fellow service members came to his aid and extinguished the fire quickly.  The Veteran reports having nightmares about the incident.  In a September 2013 statement, the Veteran reported that the incident occurred on or about December 17, 2002.  In an entry of the ship's deck log book, dated December 17, 2002, a service member wrote that a fire occurred at the Main Propulsion Diesel Engine and that service members extinguished the fire.  The Board finds that the Veteran's claimed stressor has been corroborated.  

In an October 2014 VA psychiatric examination report, a VA examiner noted reviewing the claims file and interviewing the Veteran.  Having done so, the VA examiner wrote that the Veteran did not have a mental disorder.  The examiner indicated that the Veteran was vague about symptoms that might be related to the fire.  

In VA treatment records dated since December 2014, a treating VA psychiatrist noted that the Veteran experienced nightmares related to the in-service fire.  In a July 2015 VA treatment record, the examiner diagnosed mild PTSD and noted that the diagnosis was made in accordance with DSM-5.

In a June 2015 VA PTSD examination report, a VA examiner noted reviewing the claims file and interviewing the Veteran.  Having done so, the VA examiner diagnosed an unspecified anxiety disorder.  The examiner stated that the Veteran did not meet the criteria for a PTSD diagnosis because the cited precipitant was inadequate to support such a diagnosis.  The examiner stated that the Veteran had reported ways in which his life was altered due to his reported fears related to the in-service fire incident.  The Veteran reportedly would not cook or do his own laundry, would isolate himself the day after a bad dream, would decline to manage money or bills, and had a friend come stay with him when he was anxious and angry.  The examiner stated that behavior was not consistent with his reported anxiety as much as with hysteria.  When asked to reconcile the opinion with those of the October 2014 VA examiner and the treating VA psychiatrist, the examiner refused to speculate as to the reasons behind the differences in diagnoses, except to state that the Veteran may have presented himself differently on those occasions.

The Board finds that service connection is warranted for PTSD.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this instance, in the October 2014 VA psychiatric examination report, the VA examiner diagnosed no mental illness.  However, in treatment records dating from December 2014, a VA physician diagnosed PTSD related to a corroborated stressor in accordance with DSM-5.  In the June 2015 VA PTSD examination report, a VA examiner diagnosed an anxiety disorder.  When asked to comment regarding the VA psychiatrist's diagnosis, the June 2015 VA did not indicate that the VA psychiatrist erred in diagnosing PTSD, but stated that the Veteran might have presented himself differently during his discussions with that psychiatrist.  The Board notes that the June 2015 VA examiner did not state that the VA psychiatrist who diagnosed PTSD had erred in making that diagnosis nor did he indicate that the Veteran had never had PTSD during the pendency of the appeal.  Instead, the examiner merely wrote that the Veteran's presentation of symptomatology during their interview did not meet the criteria for PTSD.  

As the medical evidence indicates that the Veteran has been diagnosed with PTSD in accordance with VA regulations due to a corroborated stressor during the pendency of the appeal, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran is seeking an increased rating for left ear hearing loss.  At the November 2015 Travel Board hearing, the Veteran stated that the condition had worsened since the most recent VA examination.  A remand is necessary to schedule a more current VA audiology examination.  

Accordingly, the issue of entitlement to an increased rating for left ear hearing loss is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file any outstanding records of treatment for left ear hearing loss.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  

2.  Schedule the Veteran for a VA audiology examination to ascertain the current severity of left ear hearing loss.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary should be performed by the examiner, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should discuss the functional impact caused by the Veteran's left ear hearing loss on occupation and daily activities.  

3.  Then, readjudicate the claim for an increased rating for left ear hearing loss.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


